IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT



                                           No. 01-30403
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                      Plaintiff-Appellee,

                                                 versus

MITCHELL MINOR, JR.,

                                                                                    Defendant-
Appellant.

                          -------------------------------------------------------
                           Appeal from the United States District Court
                                 for the Middle District of Louisiana
                                     USDC No. 97-CR-6-ALL-A
                          -------------------------------------------------------
                                          November 20, 2001

Before DAVIS, BENAVIDES AND STEWART, Circuit Judges:

PER CURIAM:*

       Mitchell Minor, Jr., wants this court to order the district court to unseal an envelope that he

thinks contains a copy of a plea agreement. The court construes Minor’s request to be a request for

mandamus. Given that the record does not reflect that a plea agreement was ever entered into and

that the sealed envelope in the appellate envelope contains only a presentence report, Minor is not

entitled to the relief he seeks. See In re Willy, 831 F.2d 545, 549 (5th Cir. 1987). The judgment of

the district court is AFFIRMED.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.